Case 2:20-cv-18509-SRC-CLW Document 12-1 Filed 03/29/21 Page 1 of 31 PageID: 378




  UNITED STATES DISTRICT COURT
  FOR THE DISTRICT OF NEW JERSEY
  ------------------------------------------------------X
  A & E HARBOR TRANSPORT, INC.,                             CIVIL ACTION

                                     Plaintiff,             Case No.: 2:20-cv-18509-SRC-CLW

                            v.                              MOTION RETURN DATE:
                                                            May 17, 2021


  TRI-COASTAL DESIGN GROUP, INC.,
  and VOTUM ENTERPRISES, LLC,

                                     Defendants.

  ------------------------------------------------------X




                   ______________________________________________________

                          MEMORANDUM OF LAW IN SUPPORT OF
                     MOTION TO DISMISS THE AMENDED COMPLAINT
                    AGAINST VOTUM ENTERPRISES LLC PURSUANT TO
                       FEDERAL RULE OF CIVIL PROCEDURE 12(b)(6)
                   ______________________________________________________




  Dated: March 29, 2021                                     Tedd S. Levine, Esq.
                                                            On the brief
Case 2:20-cv-18509-SRC-CLW Document 12-1 Filed 03/29/21 Page 2 of 31 PageID: 379




                                     TABLE OF CONTENTS



                                                                                       Page
  TABLE OF AUTHORITIES                                                                 i

  PRELIMINARY STATEMENT                                                                1

  RELEVANT FACTS                                                                       2

  ARGUMENT                                                                             5

  I.     PLAINTIFF FAILED TO STATE A CAUSE OF ACTION UPON
         WHICH RELIEF CAN BE GRANTED FOR A CLAIM OF
         SUCCESSOR LIABILITY ALLEGED IN THE FIFTH COUNT OF
         THE AMENDED COMPLAINT.                                                        5

         A. Legal Standard.                                                            5

         B. Plaintiff fails to identify the transaction that Votum and Tri-Coastal
            purportedly entered into where Votum purchased substantially all
            of Tri-Coastal’s assets.                                                   7

         C. Plaintiff failed to plead plausible facts that Votum’s and Tri-Coastal’s
            management purportedly intended Votum would assume Tri-Coastal’s
            obligations.                                                               13

         D. None of the supposed connections between Votum and Tri-Coastal
            support successor liability since they all result from unwarranted
            inferences.                                                                16

  II.    PLAINTIFF FAILED TO STATE A CAUSE OF ACTION UPON
         WHICH RELIEF CAN BE GRANTED FOR A CLAIM OF ALTER
         EGO LIABILITYALLEGED IN THE SIXTH COUNT OF THE
         AMENDED COMPLAINT.                                                            20

  III.   THE COURT HAS THE POWER TO TREAT A 12(b)(6) MOTION
         AS A MOTION FOR SUMMARY JUDGMENT.                                             25


  CONCLUSION                                                                           25
Case 2:20-cv-18509-SRC-CLW Document 12-1 Filed 03/29/21 Page 3 of 31 PageID: 380




                                     TABLE OF AUTHORITIES


                                                                                   Page(s)
  Cases

  40 Eisenhower Drive, LLC v. Karoon Capital Mkts.,
  2014 N.J. Super. Unpub. LEXIS 2860, at *10-11
  (N.J. Super. Ct. App. Div. 2014)                                                 8

  160 W. Broadway Assocs., LP v. 1 Mem'l Drive, LLC,
  No. A-2454-18, 2021 WL 922443, at *7
  (N.J. Super. Ct. App. Div. Mar. 11, 2021)                                        7

  A & E Harbor Transp., Inc. v. Tri-Coastal Design Grp., Inc.,
  No. CV 20-18509 (SRC), 2021 WL 663747, at *2
  (D.N.J. Feb. 19, 2021)                                                           9, 13, 15

  Arcand v. Brother Int'l Corp.,
  673 F. Supp. 2d 282, 292 (D.N.J. 2009)                                           11, 12, 16

  Ashcroft v. Iqbal,
  556 U.S. 662, 677-78 (2009)                                                      6, 14

  Associated Gen. Contractors of Cal. v. California State Council of Carpenters,
  459 U.S. 519, 526 (1983)                                                         6

  Bank of Belton v. Bogar Farms, Inc.,
  154 S.W.3d 518, 520 (Mo. App. W.D. 2005)                                         8

  Baraka v. McGreevey,
  481 F.3d 187, 195 (3d Cir. 2007)                                                 6, 16

  Bd. Of Trustees of Teamsters Local 863 Pension Fund v. Foodtown, Inc.,
  296 F.3d 164, 171 (3d Cir.2002)                                                  20

  Bell Atl. Corp. v. Twombly,
  550 U.S. 544, 550 (2007)                                                         6, 7, 9, 25

  Bistrian v. Levi,
  696 F.3d 352, 365 (3d Cir. 2012)                                                 7

  Carreiro v. Rhodes Gill & Co.,
  68 F.3d 1443, 1448 (1st Cir. 1995)                                               7




                                                 i
Case 2:20-cv-18509-SRC-CLW Document 12-1 Filed 03/29/21 Page 4 of 31 PageID: 381




                                                                  Page(s)
  Cases
  Edwards v. Black Twig Mktg. & Commc’ns, LLC,
  418 S.W.3d 512, 520 (Mo. Ct. App. 2013)                         8

  Fowler v. UPMC Shadyside,
  578 F.3d 203, 210 (3d Cir. 2009)                                6

  Glynwed, Inc. v. Plastimatic, Inc.,
  869 F. Supp. 265, 275–76 (D.N.J. 1994)                          13

  Holzli v. DeLuca Enterprises,
  No. 11–6148, 2012 WL 983693, at *2 (D.N.J. Mar. 21, 2012)       22

  In re Asbestos Prods. Liab. Litig. (No. VI),
  822 F.3d 125, 133 n.7 (3d Cir. 2016)                            11, 12, 16

  In re Rockefeller Ctr. Props., Inc. Sec. Litig.,
  184 F.3d 280, 287 (3d Cir. 1999)                                11, 12, 16

  Lefever v. K.P. Hovnanian Enterprises,
  160 N.J. 307, 310, 734 A.2d 290 (1999)                          9

  Luxliner P.L. Export v. RDI Luxliner,
  13 F.3d 69, 73 (3d Cir.1993)                                    13

  Morrow v. Balaski,
  719 F.3d 160, 165 (3d Cir. 2013)                                6, 16

  Mueller v. Seaboard Comm. Corp.,
  73 A.2d 905, 908 (1950)                                         22

  My Bread Baking Co. v. Cumberland Farms, Inc. et al.,
  233 N.E.2d 748, (1968)                                          21

  Pastor Enterprises v. GKN Driveline N. Am., Inc.,
  No. CV1921872KMJBC, 2020 WL 5366286, at *3
  (D.N.J. Sept. 8, 2020)                                          9

  Patel v. Pandya,
  No. 14–8127, 2015 WL 4523283, at *6 (D.N.J. July 27, 2015)      20

  Premier Cap., LLC v. KMZ, Inc.,
  464 Mass. 467, 984 N.E.2d 286, 292 (2013)                       8




                                                     ii
Case 2:20-cv-18509-SRC-CLW Document 12-1 Filed 03/29/21 Page 5 of 31 PageID: 382




                                                                  Page(s)
  Cases
  State v. Ventron Corp.,
  468 A.2d 150, 164 (N.J.1983)                                    21

  Stochastic Decisions, Inc. v. DiDomenico,
  565 A.2d 1133, (N.J.Super.Ct.App.Div.1989)                      21

  The Mall at IV Group Props., LLC v. Roberts,
  No. 02–4692, 2005 WL 3338369, at *3 (D.N.J. Dec. 8, 2005)       20, 22

  Vision Pharma, LLC v. Sunrise Pharm., Inc.,
  No. 2:13-CV-04692, 2018 WL 3085213, at *4
  (D.N.J. June 20, 2018)                                          13

  Warren Gen. Hosp. v. Amgen Inc.,
  643 F.3d 77, 84 (3d Cir. 2011)                                  6


  Statutes
  Federal Rule of Civil Procedure Rule 8(a)                       8
  Federal Rule of Civil Procedure 12(b)(6)                        6, 25
  Federal Rule of Civil Procedure 12(d)                           25
  Uniform Commercial Code, Article 9                              4, 10, 23

  Other
  1 W. Fletcher, Cyclopedia of the Law of Private Corporations
  § 41.1 (Perm. ed.1974 rev.)                                     22

  15 William Meade Fletcher,
  Fletcher Cyclopedia of the Law of Corporations § 7122 (2020)    7




                                                iii
Case 2:20-cv-18509-SRC-CLW Document 12-1 Filed 03/29/21 Page 6 of 31 PageID: 383




                                  PRELIMINARY STATEMENT

          The two c ne t ne        f successor liability are (1) a transaction in which the purchaser

  acquired substantially all of the seller’s assets, and (2) the purchaser’s intent to assume the

  seller’s obligations.

          Struggling to connect the dots between Votum and Tri-Coastal, Plaintiff alleges a laundry

  list of unsupported conclusions and unwarranted inferences. Even more compelling is that

  nowhere in the Amended Complaint does Plaintiff identify the specific asset purchase and sale

  agreement that could possibly lead to a judicial determination that there was in reality a

  consolidation or a merger of Votum and Tri-Coastal.

          The above said, the Amended Complaint actually contradicts any argument for successor

  liability by referencing the foreclosure by Tri-Coastal’s secured lender and its sale of certain of

  Tri-Coastal’s assets, not to Votum, but to an unrelated third-party. To find that a party has

  successor liability it is critical that the purported successor be the actual purchaser of the assets.

  Thus, as a result of Plaintiff’s failure to first identify the asset sale and purchase arrangement

  entered into by Votum and Tri-Coastal and then admitting Tri-Coastal’s assets were actually sold

  to a different company, its claim that there was a “an actual or de facto consolidation or merger”

  is nothing other than an unsupported legal conclusion couched as a factual allegation. It is this

  gap the Court mandated that Plaintiff fill which it has again failed to do.

          It follows that having been unsuccessful at identifying the requisite agreement entered into

  by Votum and Tri-Coastal, Plaintiff also neglects to plead any plausible facts to demonstrate

  Votum’s intent to assume Tri-Coastal’s liabilities. Without such intent, again, successor liability

  cannot be found.




                                                    1
Case 2:20-cv-18509-SRC-CLW Document 12-1 Filed 03/29/21 Page 7 of 31 PageID: 384



         Lastly, Plaintiff appears to be asserting in the SIXTH COUNT a cause of action for alter

  ego liability. Nonetheless, as implausible as the FIFTH COUNT is, this claim is even more

  deficient. Here, Plaintiff fails to plead the called for parent/subsidiary relationship between

  Votum and Tri-Coastal, and pleads facts that negate any intermingling of activity. As to the

  second point, Plaintiff acknowledges Tri-Coastal hasn’t been operational or otherwise         nt

  had any activity since August, 2020 and Votum didn’t commence doing business until

  September, 2020, but somehow concludes they operated in a combined manner.

         Again, the present Amended Complaint makes no sense. In conjunction with applicable

  case law, these matters are discussed more fully below.


                                       RELEVANT FACTS

         On or about April 27, 2007, defendant Tri-Coastal Design Group Inc. and all affiliated

  companies (“Tri-Coastal”), entered into a loan and security agreement with Israel Discount Bank

  of New York (“IDB”) to finance its operations. To secure such financing, Tri-Coastal granted IDB

  Uniform Commercial Code (“UCC”) liens on all their business assets; IDB perfected such liens

  by filing UCC Financing Statements. The UCC filings and the loan and security agreement

  referenced in those filings, are a public record. See Levine Dec., ¶3, Ex. B (UCC Filings).

         Tri-Coastal was formed and in business since 1990. A public record.

         On or about November 30, 2010, Tri-Coastal entered into a restated and amended loan and

  security agreement with IDB to continue the financing of such entities. The UCC liens previously

  granted to IDB were extended. A public record.

         On or about August 24, 2017, Tri-Coastal entered into a restated and amended loan and

  security agreement with Israel Discount Bank of New York (“IDB”) to continue the financing of




                                                  2
Case 2:20-cv-18509-SRC-CLW Document 12-1 Filed 03/29/21 Page 8 of 31 PageID: 385




  such entities. See Levine Dec., ¶2, Ex. A (Loan Agreement). The UCC liens previously granted

  to IDB were extended. See Levine Dec., ¶3, Ex. B; also, a public record.

         Through the end of calendar year 2017, Tri-Coastal was substantially profitable. See

  Levine Dec., ¶4.

         Commencing 2018, Tri-Coastal began experiencing operational losses due to production

  problems with certain of its suppliers from China and the imposition of tariffs by the United States

  government on Chinese imports. A public record.          The tariff’s caused Tri-Coastal to lose

  significant sales margin, experience cash flow problems, and incur substantial demurrage costs.

  These financial issues continued into 2020 causing Tri-Coastal to default under its loan and

  security agreement with IDB and to become significantly in arrears with its unsecured suppliers

  and landlords.

         Commencing 2019, Tri-Coastal commenced an aggressive campaign to find investors and

  an alternative lender.     With regard to such an effort, Tri-Coastal retained consultants and

  investment bankers; a business plan was created that included significant cost reductions and debt

  relief from unsecured creditors. In view of such effort, IDB was willing to forbear for a certain

  period of time from foreclosing on its UCC liens.

         In or about February 2020, the Covid 19 Pandemic began impacting the United States. The

  Pandemic caused nationwide retailers to close and international supply chains for goods to tighten.

  A public record. These events caused Tri-Coastal the final blow in their chances to turnaround

  their business. Nonetheless, Tri-Coastal continued to aggressively pursue alternative financing

  and potential investors.

         In or about March, 2020, IDB stopped virtually all lending to Tri-Coastal under the Loan

  Agreement.




                                                   3
Case 2:20-cv-18509-SRC-CLW Document 12-1 Filed 03/29/21 Page 9 of 31 PageID: 386




          On or about August 24, 2020, IDB and Tri-Coastal entered into an agreement whereby Tri-

  Coastal surrendered, delivered, granted, and turned over to IDB, as secured party, peaceful

  possession of all of their assets pursuant to Article 9 of the UCC.1 See Amend Comp., FIFTH

  COUNT, ¶31; see also, Levine Dec., ¶5, Ex. C (Peaceful Possession Agreement). IDB had the

  unequivocal right to take ownership of all such assets due to its UCC liens and Tri-Coastal’s

  multiple defaults under the IDB restated loan and security agreement. The unpaid loan amount

  owed to IDB at the time of the foreclosure was $10,164,401.49. Id. On that same day, IDB sold

  certain of the assets it foreclosed on to a third-party investor group located in Italy, namely Take

  Project Srl (“Take Project”). See Levine Dec., ¶6, Ex. D (Bill of Sale). The sale price of those

  assets was $1,787,413.35, which was applied against the amount Tri-Coastal owed IDB under the

  Loan Agreement. Tri-Coastal owes approximately $40,000,000 to its unsecured creditors (which

  includes Plaintiff).

          Contemporaneous with the signing of the Peaceful Possession Agreement and the Bill of

  Sale, IDB, the borrowers, and the guarantors, entered into a letter agreement which is referenced

  in the Peaceful Possession Agreement. See Levine Dec., ¶7, Ex. E, ¶2(e) (Letter Agreement). The

  Letter Agreement merely states, what has already been established by the UCC filings, that

  “Lender’s liens on and security interest in the Excluded Assets … remain in full force and effect

  …”. Id., at ¶1. Thus, all US Customs reclamations, the $1,200,000 of cash collateral held by IDB

  to secure a letter of credit to US Customs, and all accounts receivables, etc., “shall be applied by

  Lender to reduce Borrowers’ Obligations under the Loan Agreement.” See Id., at ¶¶3 and 4.




  1
   Litigation would have been the alternative to entering into a Peaceful Possession Agreement
  which would have resulted in a substantial dissipation of Tri-Coastal’ assets and likely the same
  outcome.

                                                   4
Case 2:20-cv-18509-SRC-CLW Document 12-1 Filed 03/29/21 Page 10 of 31 PageID: 387




          The individual shareholders of Tri-Coastal are Michael Mastrangelo (“Mastrangelo”), who

  owns 60% and served as Tri-Coastal’s President; Marvin Stutz (“Stutz’), who owns 40% and

  served as Tri-Coastal’s Vice President. See Amend Comp., FIFTH COUNT, ¶32.

          Neither Mastrangelo nor Stutz have any ownership interest in Take Project. See Levine

  Dec., ¶8, Ex. F (Take Project formation document); a public record.

          Neither Michael Mastrangelo nor Marvin Stutz have received any compensation or

  distributions of any kind from Tri-Coastal since March, 2020. Attempting to keep the business

  from failing, during 2019 and 2020, both Michael Mastrangelo and Marvin Stutz loaned and

  contributed over $10,000,000 to the capital of Tri-Coastal. Such amount remains unpaid and is

  part of Tri-Coastal’s unsecured debt.

          On July 30, 2020. Votum was formed. See Amend Comp., FIFTH COUNT, ¶10; see also,

  Votum formation document attached to Amend. Comp. At the time of formation Tedd S. Levine

  was the sole member. Amend Comp., FIFTH COUNT, ¶17. Since that date, he is no longer a

  member and Votum is owned by two irrevocable trusts. Votum didn’t commence doing business

  until September, 2020. See Amend Comp., FIFTH COUNT, ¶33; see also, Levine Dec., ¶¶9 and

  10, Ex. G (Initial Votum Operating Agreement) and Ex. H (Current Votum Operating Agreement).


                                            ARGUMENT

  I.    PLAINTIFF FAILED TO STATE A CAUSE OF ACTION UPON WHICH RELIEF
        CAN BE GRANTED FOR A CLAIM OF SUCCESSOR LIABILITY ALLEGED IN
        THE FIFTH COUNT OF THE AMENDED COMPLAINT.
  ______________________________________________________________________________

       A. Legal Standard.

          The Supreme Court holds that the pleading standard of Rule 8(a) requires that the

  complaint set forth “a short and plain statement of the claim showing that the pleader is entitled to




                                                   5
Case 2:20-cv-18509-SRC-CLW Document 12-1 Filed 03/29/21 Page 11 of 31 PageID: 388




  relief in order to give the defendant fair notice of what the claim is and the grounds upon which it

  rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 550 (2007); Ashcroft v. Iqbal, 556 U.S. 662, 677-

  78 (2009). While the complaint may be short and plain, it must also state facts that at least raise a

  right above a speculative level. Twombly, 550 U.S. at 555.

         Federal Rule of Civil Procedure 12(b)(6) provides that a cause of action shall be dismissed

  if a complaint fails “to state a claim upon which relief can be granted.” “To survive a Rule 12(b)(6)

  motion to dismiss, the plaintiff must plead ‘enough facts to state a claim to relief that is plausible

  on its face.’ ” Twombly, 550 U.S. at 570.       “Under Rule 12(b)(6), a motion to dismiss may be

  granted only if, accepting all well-pleaded allegations in the complaint as true and viewing them

  in the light most favorable to the plaintiff, a court finds the plaintiff's claims

  lack facial plausibility.” Warren Gen. Hosp. v. Amgen Inc., 643 F.3d 77, 84 (3d Cir. 2011)

  (citing Twombly, 550 U.S. at 555–56). Although a court must accept the fact allegations in a

  complaint as true, it is not compelled to accept “unsupported conclusions and unwarranted

  inferences, or a legal conclusion couched as a factual allegation.” Morrow v. Balaski, 719 F.3d

  160, 165 (3d Cir. 2013) (quoting Baraka v. McGreevey, 481 F.3d 187, 195 (3d Cir. 2007)).

  Additionally, a court need not assume that a plaintiff can prove facts that the plaintiff has not

  alleged. Associated Gen. Contractors of Cal. v. California State Council of Carpenters, 459 U.S.

  519, 526 (1983).

         Pleading standards have shifted from simple notice pleading to a more heightened form of

  pleading, requiring a plaintiff to plead more than the possibility of relief to survive a motion

  to dismiss. Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009). The Third Circuit

  requires a three-step analysis to meet the plausibility standard mandated by Twombly and Iqbal.

  First, the court should “outline the elements a plaintiff must plead to a state a claim for relief.”




                                                    6
Case 2:20-cv-18509-SRC-CLW Document 12-1 Filed 03/29/21 Page 12 of 31 PageID: 389




  Bistrian v. Levi, 696 F.3d 352, 365 (3d Cir. 2012). Next, the court should “peel away” legal

  conclusions that are not entitled to the assumption of truth. Id.; see also Iqbal, 556 U.S. at 678-79

  (“While legal conclusions can provide the framework of a complaint, they must be supported by

  factual allegations.”). It is well-established that a proper complaint “requires more than labels and

  conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Twombly,

  550 U.S. at 555. The court should assume the veracity of all well-pled factual allegations, and

  then “determine whether they plausibly give rise to an entitlement to relief.” Bistrian, 696 F.3d at

  365 (quoting Iqbal, 556 U.S. at 679). A claim is facially plausible when there is sufficient factual

  content to draw a “reasonable inference that the defendant is liable for the misconduct alleged.”

  Iqbal, 556 U.S. at 678. The third step of the analysis is “a context-specific task that requires the

  reviewing court to draw on its judicial experience and common sense.” Id. at 679.


     B. Plaintiff fails to identify the transaction that Votum and Tri-Coastal purportedly
        entered into where Votum purchased substantially all of Tri-Coastal’s assets.

         “Most jurisdictions [including New Jersey] hold that a prerequisite to the imposition of

  liability against a corporation under any of the exceptions to the nonliability of successors is a

  transfer or sale of all, or substantially all, the assets of the predecessor to the successor. 15

  William Meade Fletcher, Fletcher Cyclopedia of the Law of Corporations § 7122 (2020)

  (emphasis added); see 160 W. Broadway Assocs., LP v. 1 Mem'l Drive, LLC, No. A-2454-18, 2021

  WL 922443, at *7 (N.J. Super. Ct. App. Div. Mar. 11, 2021) citing Carreiro v. Rhodes Gill & Co.,

  68 F.3d 1443, 1448 (1st Cir. 1995) (“surveying treatises and case law and finding no mention nor

  even any hint that the ‘mere continuation’ or ‘de facto merger’ [exceptions] might apply in the

  absence of an asset transfer.”). As noted in 160 W. Broadway Assocs., “[a] sampling of authority

  from other jurisdictions only supports our conclusion that successor liability is preconditioned on




                                                   7
Case 2:20-cv-18509-SRC-CLW Document 12-1 Filed 03/29/21 Page 13 of 31 PageID: 390




  a sale or transfer of substantial assets from the predecessor entity. As the Massachusetts Supreme

  Judicial Court stated”:

            In order for one corporation to be deemed a successor corporation in the first place,
            it must be a successor to all, or substantially all, of another corporation's assets. In
            other words, a transfer of assets is an essential prerequisite to successor liability.
            Our decisions addressing successor liability have recognized consistently that
            successor liability depends on a transfer of all, or substantially all, assets from
            predecessor to successor. Premier Cap., LLC v. KMZ, Inc., 464 Mass. 467, 984
            N.E.2d 286, 292 (2013).

            160 W. Broadway Assocs. states further, “[i]n Edwards v. Black Twig Mktg. & Commc'ns,

  LLC, the court rejected the argument that a sale of all or substantially all of a corporation's assets

  was unnecessary for finding successor liability. 418 S.W.3d 512, 520 (Mo. Ct. App. 2013). The

  court added”:

            We ... hold that a transfer of all or substantially all of the assets of one corporation
            to another is a prerequisite to corporate successor liability under any of the four
            exceptions to the general rule of nonliability .... [O]ur cases neither mention nor
            even hint that the four exceptions might apply in the absence of a transfer of all or
            substantially all assets. Our holding is also a logical extension of the rule that
            “[o]rdinarily, the separate legal identities of two corporations will be protected.”


  Id. at 521 (quoting Bank of Belton v. Bogar Farms, Inc., 154 S.W.3d 518, 520 (Mo. App. W.D.

  2005)).

            With regard to the motion to dismiss the first Amended Complaint in this action, this Court

  likewise reasoned:

            Plaintiff relies on 40 Eisenhower2, but the opposition brief fails to demonstrate that
            the Amended Complaint pleads the elements of successor liability as stated in that
            case. As Votum notes in reply, the quoted section from 40 Eisenhower describes an
            inquiry to be applied to a “particular transaction,” but the Amended Complaint does
            not identify a particular transaction, nor does the opposition brief. 2014 N.J. Super.
  2
   40 Eisenhower Drive, LLC v. Karoon Capital Mkts., 2014 N.J. Super. Unpub. LEXIS 2860, at
  *10-11 (N.J. Super. Ct. App. Div. 2014)




                                                       8
Case 2:20-cv-18509-SRC-CLW Document 12-1 Filed 03/29/21 Page 14 of 31 PageID: 391




         Unpub. LEXIS 2860, at *10. 40 Eisenhower concludes: “the crucial inquiry is
         whether there was an intent on the part of the contracting parties to effectuate a
         merger or consolidation rather than a sale of assets.” Id. at *11. Plaintiff's
         opposition brief makes no argument that the Amended Complaint pleads facts that
         make plausible the inference that there was such a contracting event or such an
         intent shared by Tri-Coastal and Votum management. (Emphasis Added.) A & E
         Harbor Transp., Inc. v. Tri-Coastal Design Grp., Inc., No. CV 20-18509 (SRC),
         2021 WL 663747, at *2 (D.N.J. Feb. 19, 2021).

         The Court concludes that the Amended Complaint fails to plead sufficient facts to
         make plausible Count Five, for successor liability. …


         The New Jersey Supreme Court explained in Lefever v. K.P. Hovnanian Enterprises, 160

  N.J. 307, 310, 734 A.2d 290 (1999), that the general rule of corporate-successor liability is that

  when a company sells its assets to another company, the acquiring company is not liable for the

  debts and liabilities of the selling company simply because it has succeeded to the ownership of

  the assets of the seller. Traditionally, there have been only four exceptions: (1) the successor

  expressly or impliedly assumes the predecessor's liabilities; (2) there is an actual

  or de facto consolidation or merger of the seller and the purchaser; (3) the purchasing company is

  a mere continuation of the seller; or (4) the transaction is entered into fraudulently to escape

  liability. See also, Pastor Enterprises v. GKN Driveline N. Am., Inc., No. CV1921872KMJBC,

  2020 WL 5366286, at *3 (D.N.J. Sept. 8, 2020).         To that end, Plaintiff alleges a formulaic

  recitation of the elements of such a cause of action as follows (see Twombly, 550 U.S. at 555):

          o The Votum expressly or impliedly assumed the liabilities of Votum. (See Amend.

              Comp., FIFTH COUNT, ¶2)

          o There is an actual or de facto consolidation or merger of both companies. (See

              Amend. Comp., FIFTH COUNT, ¶3)

          o Votum is a mere continuation of the [Tri-Coastal]. (See Amend. Comp., FIFTH

              COUNT, ¶4)



                                                  9
Case 2:20-cv-18509-SRC-CLW Document 12-1 Filed 03/29/21 Page 15 of 31 PageID: 392




          o The transaction was entered into fraudulently to escape liability. (See Amend.

              Comp., FIFTH COUNT, ¶5)


         Thus, Plaintiff’s sole purported attempt at pleading a “particular transaction” or

  “contracting event” is to jump to an allegation “[t]here is an actual or de facto consolidation or

  merger of both companies.” (Amend. Comp., FIFTH COUNT, ¶3). While Plaintiff attempts to

  catalogue what purports to be supporting facts, the Amended Complaint stops short of identifying

  that an actual transaction occurred whereby Tri-Coastal sold Votum substantially all of Tri-

  Coastal’s assets. The Amended Complaint infers a consolidation or merger occurred sometime

  after Votum was formed and Tri-Coastal went out of business, but the only transaction it references

  is IDB’s foreclosure pursuant to Article 9 of the UCC. (Amend. Comp., FIFTH COUNT, ¶¶8-10).

  To that end, Plaintiff points to the execution of the Peaceful Possession Agreement (Amend.

  Comp., FIFTH COUNT, ¶31), which confirms IDB foreclosed on its assets, and openly

  acknowledges there was a “voluntary surrender of some of Tri-Coastal’s assets to IDB (Amend.

  Comp., FIFTH COUNT, ¶36).3 Plaintiff doesn’t identify any transaction beyond the foreclosure

  likely because it knows that Tri-Coastal’s assets were actually sold to Take Project (not Votum).

  See Levine Dec., ¶5, Ex. C (Bill of Sale). Consequently, the present Amended Complaint simply




  3
    While Plaintiff references the Peaceful Possession Agreement which lists the “Surrendered
  Collateral”, it mistakenly infers the “Excluded Assets” were “retained by Tri-Coastal”. Amend.
  Comp., FIFTH COUNT, ¶36. The Letter Agreement which is referenced in the Peaceful
  Possession Agreement (Amend. Comp., FIFTH COUNT, ¶31) and provided to Plaintiff months
  ago, makes it clear that such remaining assets were transferred to IDB and liquidated with the
  proceeds being applied against its unpaid loan.



                                                  10
Case 2:20-cv-18509-SRC-CLW Document 12-1 Filed 03/29/21 Page 16 of 31 PageID: 393




  makes a nebulous conclusion that a merger or consolidation ensued4. The Amended Complaint

  states:


      o Votum made that representation on multiple occasions. On September 18, 2020
        Tri-Coastal notified all Tri-Coastal’s creditors, in writing, that IDB “foreclosed on
        its perfected security interest and took ownership of all of all of Tri-Coastal Designs
        assets.” (Amend. Comp., FIFTH COUNT, ¶12)

      o [Votum’s counsel advised Plaintiff] that the assets of Tri-Coastal Design Group,
        Inc’s asset were “foreclosed on” on “in the beginning of September, 2020.” .”
        (Amend. Comp., FIFTH COUNT, ¶13)

      o … on August 24, 2021, Tri-Coastal … executed the Peaceful Possession of
        Collateral agreement. (Amend. Comp., FIFTH COUNT, ¶31).


            The Peaceful Possession Agreement5 makes the following clear:

      o Tri-Coastal defaulted under the Restated and Amended Loan Security Agreement.
        See Levine Dec., ¶5, Ex. C (Peaceful Possession Agreement) referencing the IDB
        Loan Agreement; see also, Levine Dec., ¶2, Ex. A (the IDB Loan Agreement).

      o As of the close of business on August 24, 2020, Debtors are indebted to [IDB] for
        all obligations, liabilities and indebtedness arising under or in connection with the

  4
    In the context of the allegations, to conclude that a merger or consolidation occurred requires a
  judicial determination stemming from a transaction in which a purchaser (the accused successor)
  purchases substantially all of the assets of the seller. See Glynwed, Inc., 869 F.Supp at 275-276.
  Here, no such underlying transaction was pled.

  5
    While the Peaceful Possession Agreement is not attached to the Amended Complaint, this
  document is referenced therein. See Levine Dec., ¶5, Ex. C (Peaceful Possession Agreement).
  Moreover, contemporaneous with the signing of the Peaceful Possession Agreement and the Bill
  of Sale, IDB and the borrowers entered into the Letter Agreement which is referenced in the
  Peaceful Possession Agreement; the Letter Agreement references the Bill of Sale. See Levine
  Dec., ¶7, Ex. E, ¶2(e) (Letter Agreement); see Levine Dec., ¶6, Ex. D, ¶(h) (Bill of Sale). When
  deciding a motion to dismiss, a court typically does not consider matters outside the pleadings.
  However, a court may consider documents that are “integral to or explicitly relied upon in the
  complaint” or any “undisputedly authentic document that a defendant attaches as an exhibit to a
  motion to dismiss if the plaintiff's claims are based on the document.” In re Rockefeller Ctr. Props.,
  Inc. Sec. Litig., 184 F.3d 280, 287 (3d Cir. 1999); see In re Asbestos Prods. Liab. Litig. (No. VI),
  822 F.3d 125, 133 n.7 (3d Cir. 2016); Arcand v. Brother Int'l Corp., 673 F. Supp. 2d 282, 292
  (D.N.J. 2009) (court may consider documents referenced in the complaint).




                                                   11
Case 2:20-cv-18509-SRC-CLW Document 12-1 Filed 03/29/21 Page 17 of 31 PageID: 394




            Loan Documents (the “Obligations”) in the aggregate principal amount of not less
            than $10,164,401.49 …. See Levine Dec., ¶5, Ex. C, ¶1(a) (Peaceful Possession
            Agreement).

        o As collateral security for the prompt payment and performance of all Obligations,
          Secured Party has, and shall continue to have, valid, enforceable and perfected first
          liens upon and security interests in all assets and properties of Debtor in which
          Secured Party was granted a lien or security interest pursuant to the Loan
          Documents and the proceeds and products of all of the foregoing, including,
          without limitation, the assets set forth on Exhibit A6 attached hereto (emphasis
          added). See Levine Dec., ¶5, Ex. C, ¶1(b) (Peaceful Possession Agreement); see
          also, Levine Dec., ¶3, Ex. B (UCC Filings).7

        o Debtors … acknowledge, confirm and agree that various Events of Default have
          occurred and are continuing under the Loan Documents …. See Levine Dec., ¶5,
          Ex. C, ¶1(c)(i) (Peaceful Possession Agreement).

        o Each Debtor hereby surrenders, delivers, grants and turns over to Secured Party
          peaceful possession of the assets set forth on Exhibit A attached hereto (the
          “Surrendered Collateral”), wherever located, and the products and proceeds
          thereof. … See Levine Dec., ¶5, Ex. C, ¶2(a) (Peaceful Possession Agreement).


            The above said, the Court should take judicial notice of the Peaceful Possession Agreement

  referenced in the Amended Complaint (Amend. Comp., FIFTH COUNT, ¶31), the Letter

  Agreement, which is referenced in the Peaceful Possession Agreement, and the Bill of Sale, which

  is referenced in the Letter Agreement, all of which are “integral to or explicitly relied upon in the

  [Amended Complaint]” and are undisputedly authentic documents that Votum attaches as exhibits

  to this motion to dismiss since Plaintiff's claims are based on such documents. See In re Rockefeller

  Ctr. Props, 184 F.3d at 287; In re Asbestos Prods. Liab. Litig. (No. VI), 822 F.3d at 133

  n.7; Arcand, 673 F. Supp. 2d at 292. To that end, such documents confirm (1) a foreclosure of



  6
    Exhibit A includes both the “Surrendered Collateral” and the “Excluded Assets”.               The
  Surrendered Collateral was sold to Take Project Srl (see Levine Dec., ¶6, Ex. D (Bill of Sale), and
  the Excluded Assets were liquidated by IDB and the proceeds applied against its unpaid loan (see
  Levine Dec., ¶7, Ex. E (Letter Agreement).
  7
      A public record.

                                                    12
Case 2:20-cv-18509-SRC-CLW Document 12-1 Filed 03/29/21 Page 18 of 31 PageID: 395




  Tri-Coastal’s assets by IDB occurred on August 24, 2020, (2) IDB obtained ownership and

  possession of all of Tri-Coastal’s assets, (3) IDB sold the Surrendered Collateral, as defined in the

  Peaceful Possession Agreement, to Take Project, and (4) IDB retained ownership and liquidated

  the Excluded Assets, as defined in the Peaceful Possession Agreement, and applied the proceeds

  against its unpaid loan. Thus, the Amended Complaint, which references the Peaceful Possession

  Agreement, actually confirms that Votum never purchased Tri-Coastal’s assets.

           For the reasons stated, the Court should dismiss the FIFTH COUNT.


     C. Plaintiff failed to plead plausible facts that Votum’s and Tri-Coastal’s management
        purportedly intended Votum would assume Tri-Coastal’s obligations.

           This Court ruled that an “intent shared by Tri-Coastal and Votum management” that

  Votum assumed Tri-Coastal’s obligations needs to be pled. See A & E Harbor Transp., Inc. v. Tri-

  Coastal Design Grp., Inc., No. CV 20-18509 (SRC), 2021 WL 663747, at *2 (D.N.J. Feb. 19,

  2021).    Likewise, Glynwed, Inc. v. Plastimatic, Inc., 869 F. Supp. 265, 275–76 (D.N.J. 1994)

  notes that the crucial inquiry is whether there was an “intent on the part of the contracting parties

  to effectuate a merger or consolidation rather than a sale of assets.” Citing Luxliner P.L. Export v.

  RDI Luxliner, 13 F.3d 69, 73 (3d Cir.1993); Vision Pharma, LLC v. Sunrise Pharm., Inc., No.

  2:13-CV-04692, 2018 WL 3085213, at *4 (D.N.J. June 20, 2018).


           With regard to the question as to whether both Votum and Tri-Coastal intended that Votum

  would assume all of Tri-Coastal’s obligations, Plaintiff has not only failed to plead that there was

  a sale of assets by Tri-Coastal to Votum (see discussion above) but also Plaintiff didn’t plead there

  was any intent on Votum’s part to accept Tri-Coastal’s debt. The FIFTH COUNT of the Amended

  Complaint simply states, “Tri-Coastal intended that Votum be a mere continuation of Tri-Coastal.”

  (Emphasis added.) (Amend. Comp., FIFTH COUNT, ¶24).               This is Plaintiff’s sole statement



                                                   13
Case 2:20-cv-18509-SRC-CLW Document 12-1 Filed 03/29/21 Page 19 of 31 PageID: 396




  referencing either party’s intent and it plainly points to only Tri-Coastal’s intent and not to

  Votum’s intent, which is the critical party here.


         It is also noteworthy that Plaintiff pleads that Votum paid a $2,815 invoice owed by Tri-

  Coastal and that Plaintiff implies there is some further meaning to this event. See Amend. Comp.,

  FIFTH COUNT, ¶¶21-22. Nonetheless, to suggest this can be viewed that Votum assumed all the

  obligations of Tri-Coastal, including the $10,164,401.49 due to IDB and the $40,000,000.00 owed

  to unsecured creditors is farfetched at best. See Levine Dec., ¶5, Ex. C, ¶1(a) (Peaceful Possession

  Agreement). Plaintiff, in fact, admits this is the only payment it knows of where Votum paid a

  Tri-Coastal invoice. The Amended Complaint states:


         In spite of same, Votum still paid at least one known debt of Tri-Coastal to the
         plaintiff. It is unknown at this time how many other debts were similarly paid.
         (Amend. Comp., FIFTH COUNT, ¶24).


         The inference Plaintiff makes from Votum having paid a single invoice for an

  inconsequential amount that “… Votum paid other debts of Tri-Coastal because both entities were

  substantially the same (see Amend. Comp., FIFTH COUNT, ¶26), is entirely unsubstantiated.

  Assessing the plausibility of a claim is a “context-specific task that requires the reviewing court to

  draw on its judicial experience and common sense.” Iqbal, 556 U.S. at 679. One particularly

  common use of “judicial experience and common sense” is to justify courts’ imagining obvious,

  alternative, lawful explanations for the alleged conduct that it considers at least as plausible as the

  explanation being alleged.     Where such alternative explanations exist, it is less likely that the

  complaint “allows the court to draw the reasonable inference that the defendant is liable for the

  misconduct alleged.” Id. While Defendants may not introduce their own facts to support their

  theory of the case, they may challenge Plaintiff's theory by invoking “obvious” alternative



                                                      14
Case 2:20-cv-18509-SRC-CLW Document 12-1 Filed 03/29/21 Page 20 of 31 PageID: 397




  explanations for the alleged facts that rest on a broader background of knowledge and

  understandings. To that end, Plaintiff admits it directed the invoice to three employees who once

  worked for Tri-Coastal and now work for Votum using their only known email addresses. (See

  Amend. Comp., FIFTH COUNT, ¶21.)                The identified payment amounts to .0047% of Tri-

  Coastal’s total debt. Clearly, such an insignificant payment does not translate into any “intent

  shared by Tri-Coastal and Votum management” that Votum agreed to assume all of Tri-Coastal’s

  obligations. See A & E Harbor Transp., Inc. v. Tri-Coastal Design Grp., Inc., No. CV 20-18509

  (SRC), 2021 WL 663747, at *2 (D.N.J. Feb. 19, 2021). Thus, the more feasible explanation for

  this payment is that it was a clerical error.


          Equally disjointed is Plaintiff’s conclusion that “if Votum and Tri-Coastal indeed had

  different software, books, records, and banks then it would have [been] impossible for Votum to

  have paid the debt of Tri-Coastal”. See Amend. Comp., FIFTH COUNT, ¶27. That said, the

  Amended Complaint actually acknowledges “Votum’s bank account at Investors Bank” (Amend.

  Comp., FIFTH COUNT, ¶22 and attach.), and Tri-Coastal’s bank being IDB (Amend. Comp.,

  FIFTH COUNT, ¶¶13, 14, 16, and 31). Similarly, it is nonsensical for Plaintiff to conclude that

  incorrectly paying an invoice translates into Votum and Tri-Coastal using the same software,

  especially when Plaintiff admits the check used to pay the invoice was “handwrite[n]”. See

  Amend. Comp., FIFTH COUNT, ¶25 and attach. Hence, it is beyond obvious that such allegations

  are nothing other than “unsupported conclusions and unwarranted inferences.” See Morrow, 719

  F.3d at 165 (quoting Baraka, 481 F.3d at 195). Again, the truth is that the payment by Votum at

  issue was nothing other than a clerical mistake.




                                                     15
Case 2:20-cv-18509-SRC-CLW Document 12-1 Filed 03/29/21 Page 21 of 31 PageID: 398




      D. None of the supposed connections between Votum and Tri-Coastal support successor
         liability since they all result from unwarranted inferences.

          Although a court must accept the fact allegations in a complaint as true, it is not compelled

  to accept “unsupported conclusions and unwarranted inferences, or a legal conclusion couched as

  a factual allegation.” Morrow, 719 F.3d at 165 (quoting Baraka, 481 F.3d at 195). In addition,

  when deciding a motion to dismiss, a court typically does not consider matters outside the

  pleadings. However, a court may consider documents that are “integral to or explicitly relied upon

  in the complaint” or any “undisputedly authentic document that a defendant attaches as an exhibit

  to a motion to dismiss if the plaintiff's claims are based on the document.” In re Rockefeller Ctr.

  Props., Inc. Sec. Litig., 184 F.3d 280, 287 (3d Cir. 1999); see In re Asbestos Prods. Liab. Litig.

  (No. VI), 822 F.3d 125, 133 n.7 (3d Cir. 2016); Arcand v. Brother Int'l Corp., 673 F. Supp. 2d 282,

  292 (D.N.J. 2009) (court may consider documents referenced in the complaint).         Moreover, the

  Third Circuit allows courts to consider matters of public record when ruling on a motion

  to dismiss. In re Rockefeller Center Properties, Inc. Sec. Litig., 184 F.3d at 292–93.


          In addition to what amounts to nothing other than numerous unsupported conclusions

  belied by either other facts alleged in the Amended Complaint or facts that are a matter of public

  record (see Amend. Comp., FIFTH COUNT, ¶¶2-4, 7-9, 18, 22, 24, 27, 29, and 35), below is a

  recap of the plethora of allegations in the Amended Complaint that do not warrant an acceptance

  of the truth:


             Allegation               Unwarranted Inference            Facts which Judicial Notice
                                                                             should be taken
   There is an actual or de facto Successor liability                Votum never purchased the assets
   consolidation or merger of                                        of Tri-Coastal. (See discussion
   both companies. Amend.                                            above.)
   Comp., FIFTH COUNT, ¶3




                                                   16
Case 2:20-cv-18509-SRC-CLW Document 12-1 Filed 03/29/21 Page 22 of 31 PageID: 399




   The transaction was entered Successor liability            The only transaction identified in
   into fraudulently to escape                                the Amended Complaint is IDB’s
   liability. FIFTH COUNT, ¶5                                 foreclosure upon Tri-Coastal’s
                                                              assets. For the Court to determine
                                                              a consolidation or merger
                                                              occurred it first requires a finding
                                                              that       Votum          purchased
                                                              substantially all of Tri-Coastal’s
                                                              assets from Tri-Coastal. This
                                                              never occurred. (See discussion
                                                              above.)

   There is a continuity of … A consolidation or merger On August 24, 2020, all of Tri-
   assets… Amend. Comp., occurred; or Votum’s mere Coastal’s assets were foreclosed
   FIFTH COUNT, ¶6            continuation of Tri-Coastal upon by IDB and either sold to
                                                          Take Project or liquidated and the
                                                          proceeds applied against the
                                                          unpaid loan. See, Levine Dec., ¶5,
                                                          Ex. C (Peaceful Possession
                                                          Agreement); ¶6, Ex. D (Bill of
                                                          Sale); and ¶7, Ex. E (Letter
                                                          Agreement)

   There is a continuity of … A consolidation or merger       The Amended Complaint attaches
   physical location … and occurred; or Votum’s mere          documents that show the two
   general business operations. continuation of Tri-Coastal   companies have distinct locations.
   Amend.    Comp.,     FIFTH                                 Votum’s location is 1 Cardinal
   COUNT, ¶6                                                  Drive, Little Falls, NJ.      Tri-
                                                              Coastal’s location was 40 Harry
                                                              Shupe Blvd., Wharton, NJ. (See
                                                              attach. to Amend. Comp.). (See
                                                              also, discussion above.)

   Tri-Coastal attempted to Tri-Coastal       committed   a On August 24, 2020, all of Tri-
   defraud its creditors by fraud.                          Coastal’s assets were foreclosed
   advising them this it was out                            upon by IDB and either sold to
   of business with no assets.                              Take Project or liquidated and the
   Amend.      Comp.,     FIFTH                             proceeds applied against the
   COUNT, ¶11                                               unpaid loan. See, Levine Dec.,
                                                            ¶5, Ex. C (Peaceful Possession
                                                            Agreement); ¶6, Ex. D (Bill of
                                                            Sale); and ¶7, Ex. E (Letter
                                                            Agreement)

   The letter further represents Tri-Coastal’s       counsel UCC      §9-611     is  entitled
   that “notification pursuant to misrepresented that proper “Notification Before Disposition


                                             17
Case 2:20-cv-18509-SRC-CLW Document 12-1 Filed 03/29/21 Page 23 of 31 PageID: 400




   Section 9-611 of the UCC was notice was sent pursuant to of Collateral”. Since Plaintiff was
   timely sent” the plaintiff did UCC §9-611.               not the debtor, a secondary
   not receive any such notice.                             obligor, nor did it have a secured
   Further, the plaintiff has been                          interest in the collateral, there was
   in touch with at least one other                         no requirement to notify Plaintiff.
   creditor who confirms that it
   did not receive any notices
   either. Amend. Comp., FIFTH
   COUNT, ¶¶14 and 15

   In fact, Tri-Coastal only         Tri-Coastal’s     counsel       On August 24, 2020, all of Tri-
   transferred some of its assets    misrepresented that IDB         Coastal’s assets were foreclosed
   to IDB but retained, and          foreclosed on all of Tri-       upon by IDB and either sold to
   continues to retain, other        Coastal’s assets.               Take Project or liquidated and the
   valuable assets. Amend.                                           proceeds applied against the
   Comp., FIFTH COUNT, ¶16.                                          unpaid loan. See, Levine Dec.,
                                                                     ¶5, Ex. C (Peaceful Possession
                                                                     Agreement); ¶6, Ex. D (Bill of
                                                                     Sale); and ¶7, Ex. E (Letter
                                                                     Agreement)

   The filed Certificate of          Votum’s counsel has an Public record and the Operating
   Formation of Votum                ownership    interest in Agreement show that Votum is
   Enterprises, LLC shows that       Votum.                   presently owned by two separate
   the Member/Manager is Tedd                                 irrevocable trusts which have no
   S. Levine, the same person                                 relationship to Votum’s counsel.
   who represented Tri-Coastal                                See, Amend. Comp., FIFTH
   Design Group, Inc. Amend.                                  COUNT, ¶33; see also, Levine
   Comp., FIFTH COUNT, ¶17.                                   Dec., ¶10, Ex. H (Current
                                                              Operating Agreement)

   Tri-Coastal represented that it   Tri-Coastal’s         counsel   On August 24, 2020, all of Tri-
   was out of business that          misrepresented that IDB         Coastal’s assets were foreclosed
   representation was a              foreclosed on all of Tri-       upon by IDB and either sold to
   falsehood. Amend. Comp.,          Coastal’s assets and Tri-       Take Project or liquidated and the
   FIFTH COUNT, ¶19.                 Coastal is out of business.     proceeds applied against the
                                                                     unpaid loan. See, Levine Dec.,
                                                                     ¶5, Ex. C (Peaceful Possession
                                                                     Agreement); ¶6, Ex. D (Bill of
                                                                     Sale); and ¶7, Ex. E (Letter
                                                                     Agreement)

   Tri-Coastal     has     also      Votum alone is selling Tri-     Votum along with a multitude of
   transferred   its   internet      Coastal product having          unrelated companies are selling
   presence to Votum. A link on      stepped into Tri-Coastal’s      Tri-Coastal closeout products
   Walmart.com for Tri-Coastal       shoes.                          through Walmart’s online store.


                                                  18
Case 2:20-cv-18509-SRC-CLW Document 12-1 Filed 03/29/21 Page 24 of 31 PageID: 401




      products directs the user to the                                    This information is            readily
      Votum page. Thus, potential                                         available to the public.8
      purchasers of Tri-Coastal
      products are directed to
      purchase products directly
      from Votum … Amend.
      Comp., FIFTH COUNT, ¶20.

      The owner of Tri-Coastal Attempts to show common Both the Operating Agreement
      Design Group, Inc. and ownership.                referenced in Amend. Comp.,
      Votum Enterprises, LLC are                       FIFTH COUNT, ¶33 (see Levine
      the same, or are of the same                     Dec., ¶¶9 and 10, Ex. G (Initial


  8
   As a matter of public record, by way of example, the following should be noted:
  Being sold by Lett’s Place, LLC
  https://www.walmart.com/ip/Tri-Coastal-Design-Cute-White-Cat-Mug-20-Oz-Ceramic-Cat-Shaped-Mug-for-
  Coffee-or-Tea/256360470 -

  Being sold by NBO LLC
  https://www.walmart.com/ip/Tri-Coastal-Design-7-ounce-Jar-Candle-Vanilla-Frosting/928451591
  https://www.walmart.com/ip/Tri-Coastal-Design-Cactus-Ceramic-Mug/245808365
  https://www.walmart.com/ip/Tri-Coastal-Design-Coffee-Mug-But-First-Coffee/380028262
  https://www.walmart.com/ip/Tri-Coastal-Design-16-oz-Plastic-Drinking-Mug-w-Straw/615507150
  https://www.walmart.com/ip/Tri-Coastal-Design-Multi-Use-Flexible-Kitchen-Cutting-Mat-Set-of-3/705914516
  https://www.walmart.com/ip/Tri-Coastal-Design-Multi-Use-Flexible-Kitchen-Cutting-Mat-Set-of-3/729049930
  https://www.walmart.com/ip/Tri-Coastal-11-oz-Orange-Pumpkin-Harvest-Jar-Candle-One-Size-White-
  orange/815020432
  https://www.walmart.com/ip/Tri-Coastal-Design-Shine-Bright-Ultra-Plush-Socks-Candle/998579261

  Being sold by BeautyExpress Sales LLC
  https://www.walmart.com/ip/Tri-Coastal-Design-Scented-Bath-Crumbles-Mango-Peach-10-5-Oz/871324569
  https://www.walmart.com/ip/Tri-Coastal-Design-Scented-Bath-Crumbles-Citrus-Mint-10-5-Oz/930357630
  https://www.walmart.com/ip/Tri-Coastal-Design-Chill-Out-Citrus-Mint-Bath-Soaks-6-35-Oz/155797976
  https://www.walmart.com/ip/Tri-Coastal-Design-Fizz-Squad-Mango-Peach-Bath-Soaks-6-35-Oz/571932430

  Being sold by Deal Genius
  https://www.walmart.com/search?page=1&ps=40&query=tri+coastal+design&redirect=false
  https://www.walmart.com/ip/Tri-Coastal-Design-Ty-Beanie-Boos-Kids-Spiral-Notebook/921990992
  https://www.walmart.com/ip/Tri-Coastal-Design-Kids-Piggy-Bank-Coin-Savings-Money-Bank-Toy-With-Latch-
  For-Girls-Or-Boys/108561927
  https://www.walmart.com/ip/Tri-Coastal-Design-4-Pack-Kids-Journals-For-Girls-Boys-With-Pen-Party-Favors-For-
  Kids-Bulk-Spiral-Notebook/516373380

  Being sold by AMI Ventures Inc
  https://www.walmart.com/search?page=1&ps=40&query=tri+coastal+design&redirect=false
  https://www.walmart.com/ip/Tri-coastal-Design-Finding-Dory-Glitter-Coloring-Sheet-with-Markers-11-x-15-28-
  cm-x-38-cm/787374919




                                                       19
Case 2:20-cv-18509-SRC-CLW Document 12-1 Filed 03/29/21 Page 25 of 31 PageID: 402




   family, and have a common                                        Votum Operating Agreement) and
   ownership interest.                                              Ex. H (Current Votum Operating
                                                                    Agreement), and public records,
                                                                    show Votum is owed 50% by the
                                                                    Prego Trust and 50% by the
                                                                    Cocobu Trust (formally known as
                                                                    the Largesse Trust) not Michael
                                                                    Mastrangelo and Marvin Stutz.



         Thus, even if the Court should conclude there is a plausible allegation of a requisite

  transaction that could potentially be viewed as a merger or consolidation and/or Votum being a

  mere continuation of Tri-Coastal, there is nonetheless not a single fact that has been alleged that

  can be relied upon to support either determination.

  ______________________________________________________________________________

  II.   PLAINTIFF FAILED TO STATE A CAUSE OF ACTION UPON WHICH RELIEF
        CAN BE GRANTED FOR A CLAIM OF ALTER EGO LIABILITYALLEGED IN
        THE SIXTH COUNT OF THE AMENDED COMPLAINT.
  ______________________________________________________________________________

         The SIXTH COUNT of the Amended Complaint, albeit somewhat blurred, appears to be

  seeking to impose alter ego liability on Votum to hold it jointly and severally liable for Tri-

  Coastal’s damages.

         Piercing the corporate veil, also known as “alter ego liability,” is a remedy that is involved

  when [a subservient] corporation is acting as an alter ego of [a dominant corporation.]” Bd. of

  Trustees of Teamsters Local 863 Pension Fund v. Foodtown, Inc., 296 F.3d 164, 171 (3d

  Cir.2002). By piercing the corporate veil, a court “may impose liability on an individual or entity

  normally subject to the limited liability protections of the corporate form.” The Mall at IV Group

  Props., LLC v. Roberts, No. 02–4692, 2005 WL 3338369, at *3 (D.N.J. Dec. 8, 2005); see

  also Patel v. Pandya, No. 14–8127, 2015 WL 4523283, at *6 (D.N.J. July 27, 2015). The New




                                                  20
Case 2:20-cv-18509-SRC-CLW Document 12-1 Filed 03/29/21 Page 26 of 31 PageID: 403




  Jersey Supreme Court has noted that the purpose of the doctrine is “to prevent an independent

  corporation from being used to defeat the ends of justice, to perpetuate fraud, to accomplish a

  crime, or otherwise to evade the law.” State v. Ventron Corp., 468 A.2d 150, 164 (N.J.1983).

         Although common ownership and common management will not automatically give rise

  to common liability, courts will pierce the corporate veil to hold numerous closely held

  corporations and their owners liable where certain facts suggest that an agency or similar

  relationship    exists    between      the   entities,    such    as     “when     there     is   a

  confused intermingling of activity of two or more corporations engaged in a common enterprise

  with substantial disregard of the separate nature of the corporate entities, or serious ambiguity

  about the manner and capacity in which the various corporations and their respective

  representatives are acting. In such circumstances, in imposing liability upon one or more of a group

  of “closely identified” corporations, a court need not consider with nicety which of them ought to

  be held liable for the act of one corporation “for which the plaintiff deserves payment.” Stochastic

  Decisions, Inc. v. DiDomenico, 565 A.2d 1133, (N.J.Super.Ct.App.Div.1989) (quoting My Bread

  Baking Co. v. Cumberland Farms, Inc. et al., 233 N.E.2d 748, (1968)).

         Plaintiff alleges as follows:

     o Both entities are co-mingled in such a fashion that Votum is a successor to Tri-Coastal.
       SIXTH COUNT, ¶2.

     o Votum expressly or impliedly assumed the liabilities of Votum. SIXTH COUNT, ¶3.

     o There is an actual or de facto consolidation or merger of both companies. SIXTH COUNT,
       ¶4.

     o Votum is a mere continuation of [ ] Tri-Coastal. SIXTH COUNT, ¶5.

     o Votum is attempting to fraudulently to escape liability. SIXTH COUNT, ¶6.

     o Tri-Coastal has pervasive control of Votum and/or Votum has pervasive control of Tri-
       Coastal. SIXTH COUNT, ¶7.



                                                  21
Case 2:20-cv-18509-SRC-CLW Document 12-1 Filed 03/29/21 Page 27 of 31 PageID: 404




      o There is a confused intermingling of activity between the two entities who are both engaged
        in a common enterprise with substantial disregard of the separate corporate forms or serious
        ambiguity about the manner and capacity in which the corporations and their
        representatives are acting. SIXTH COUNT, ¶8.

      o Tri-Coastal has abused the privilege of incorporation by using Votum to perpetrate a fraud
        or injustice, or otherwise circumvent the law. SIXTH COUNT, ¶9.

             In New Jersey, two elements must be shown to pierce the corporate veil: First, there must

  be such unity of interest and ownership that the separate personalities of the corporation and the

  individual no longer exist. Second, the circumstances must indicate that adherence to the fiction

  of separate corporate existence would sanction a fraud or promote injustice. See The Mall at IV

  Grp. Properties, LLC v. Roberts, No. CIV.A. 02-4692(WHW), 2005 WL 3338369, at *3 (D.N.J.

  Dec. 8, 2005). For the principle to apply, there must be a finding that the “parent so dominated

  the subsidiary that it had no separate existence but was merely a conduit for the parent.” Id. (citing

  1 W. Fletcher, Cyclopedia of the Law of Private Corporations § 41.1 (Perm. ed.1974 rev.)).

  Liability is imposed only when the parent has abused the privilege of incorporation by using the

  subsidiary to perpetuate fraud or injustice. Id. (citing Mueller v. Seaboard Comm. Corp., 73 A.2d

  905, 908 (1950)); see also Holzli v. DeLuca Enterprises, No. 11–6148, 2012 WL 983693, at *2

  (D.N.J. Mar. 21, 2012) (Simandle, J.) (piercing the corporate veil requires “such unity of interest

  and ownership that the separate personalities of the corporation and the individual no longer

  exist.”)

             Here, there is a complete disconnect between the allegations and the purported cause of

  action. First, nowhere in the Amended Complaint is a parent/subsidiary relationship pled nor what

  has been pled even remotely supports such a relationship. In fact, not only does Plaintiff reference

  the Peaceful Possession Agreement which shows that Tri-Coastal is out of business and all of its

  assets transferred to IDB with a portion sold to an unrelated third-party and the remaining



                                                    22
Case 2:20-cv-18509-SRC-CLW Document 12-1 Filed 03/29/21 Page 28 of 31 PageID: 405




  liquidated with the proceeds applied against the unpaid loan, but the Amended Complaint actually

  alleges that no parent/subsidiary relationship exists involving Votum and Tri-Coastal:

      o “Michael Mastrangelo was a co-owner of Tri-Coastal. Marvin Stutz was a co-owner of Tri-
        Coastal. FIFTH COUNT, ¶34.

      o “Michael Mastrangelo, and/or and his wife Beth Mastrangelo, and/or Marvin Stutz are the
        de facto owners Votum.” FIFTH COUNT, ¶35.

      o The owner of Tri-Coastal Design Group, Inc. and Votum Enterprises, LLC are the same,
        or are of the same family, and have a common ownership interest. FIFTH COUNT, ¶38.

  Thus, Plaintiff admits that Votum is not the parent of nor does it have any ownership interest in

  Tri-Coastal. Likewise, Plaintiff admits that Tri-Coastal is not the parent of nor does it have any

  ownership interest in Votum.    Piercing either company’s corporate veil doesn’t get you to the

  other entity.

          Second, the proverbial icing on the cake is that this cause of action is based upon the

  unsupported inference that “[t]here is an actual or de facto consolidation or merger of both

  companies” (Amend. Comp., SIXTH COUNT, ¶4) and the resulting intermingling of activity

  (Amend. Comp., SIXTH COUNT, ¶8). As discussed more fully above, while Plaintiff sets forth

  a litany of allegations that purport to substantiate a connection between the two companies, the

  Amended Complaint fails to identify that an actual arrangement occurred whereby Tri-Coastal

  sold Votum substantially all of Tri-Coastal’s assets.      The Amended Complaint supposes a

  consolidation or merger occurred sometime after Votum was formed and Tri-Coastal went out of

  business, but the only transaction it references is IDB’s foreclosure pursuant to Article 9 of the

  UCC. (Amend. Comp., FIFTH COUNT, ¶¶8-10).             Tri-Coastal, in fact, has been defunct since

  August, 2020, and Votum didn’t commence doing business until September, 2020. See Levine

  Dec., ¶9, Ex. G (Initial Votum Operating Agreement). To that end, Plaintiff points to the execution

  of the Peaceful Possession Agreement (Amend. Comp., FIFTH COUNT, ¶31), which confirms



                                                  23
Case 2:20-cv-18509-SRC-CLW Document 12-1 Filed 03/29/21 Page 29 of 31 PageID: 406



  IDB foreclosed on Tri-Coastal’s assets, and openly acknowledges there was a “voluntary surrender

  of some of Tri-Coastal’s assets to IDB” (Amend. Comp., FIFTH COUNT, ¶36). Plaintiff doesn’t

  identify any transaction beyond the foreclosure and, the Bill of Sale, referenced in the related

  documents, confirms Tri-Coastal’s assets were sold to Take Project and not to Votum. See Levine

  Dec., ¶6, Ex. D (Bill of Sale).     The Letter Agreement confirms the remaining assets were

  liquidated and IDB used the proceeds to paydown the secured debt. See Levine Dec., ¶5, Ex. C

  (Letter Agreement). As a result, there is no basis for a judicial determination that a merger or

  consolidation arose (Amend. Comp., SIXTH COUNT, ¶4) or that Votum is a “mere continuation

  of [ ] Tri-Coastal” (Amend. Comp., SIXTH COUNT, ¶5).              Likewise, there couldn’t be an

  intermingling of activity between Tri-Coastal and Votum since there was no operational overlap.

  See Levine Dec., ¶¶9 and 10, Ex. G (Initial Votum Operating Agreement) and Ex. H (Current

  Votum Operating Agreement).

         It is also noteworthy that Plaintiff's allegation of intermingling is implausible because the

  party that purchased Tri-Coastal’s assets, namely, Take Project, is unrelated to Votum. In addition,

  the principals of Tri-Coastal do not have any ownership interest or management involvement in

  the purchaser.9

         Lastly, although Plaintiff alleges “Votum is attempting to fraudulently to escape

  liability” (Amend. Comp.,       TH COUNT, ¶ ), it also openly admits there has been no attempt

  to conceal the lawful transfer of assets to IDB and ultimately to Take Project (Amend.

  Comp., FIFTH COUNT, ¶¶12-16).




  9
   See discussion above regarding the plethora of unfounded inferences made in the Amended
  Complaint.

                                                  24
Case 2:20-cv-18509-SRC-CLW Document 12-1 Filed 03/29/21 Page 30 of 31 PageID: 407




         Taking all of Plaintiff’s allegations as true, Plaintiff has failed to provide a sufficient basis

  to allow a claim for piercing the corporate veil to proceed.


  ______________________________________________________________________________

  III.  THE COURT HAS THE POWER TO TREAT A 12(b)(6) MOTION AS A MOTION
        FOR SUMMARY JUDGMENT.
  ______________________________________________________________________________

         It is also noteworthy that Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007), and Ashcroft

  v. Iqbal, 556 U.S. 662 (2009), do not suspend Fed.R.Civ.P 12(d)'s requirement that motions to

  dismiss relying on facts outside the pleadings be treated as motions for summary judgment. While

  Defendants may not introduce their own facts to support their theory of the case, they may

  challenge Plaintiff's theory by invoking “obvious” alternative explanations for the alleged facts

  that rest on a broader background of knowledge and understandings. In this case, such broader

  understanding is that the assets of Tri-Coastal were foreclosed upon by IDB, sold to a third-party,

  namely, Take Project, and Votum was not a party to the transaction (see discussion above).

  Moreover, the Court should give due consideration to the evidence which shows Votum’s and Tri-

  Coastal’s operations were never intermingled.


                                            CONCLUSION

         For the reasons stated above and in the papers in support of this motion, the FIFTH COUNT

  and the SIXTH COUNT should be dismissed in all respects against Votum for failure of the

  Amended Complaint to state a claim on which relief can be granted pursuant to Fed.R.Civ.P.

  12(b)(6).




                                                    25
Case 2:20-cv-18509-SRC-CLW Document 12-1 Filed 03/29/21 Page 31 of 31 PageID: 408




  Dated: March 29, 2021              LAW FIRM OF TEDD S. LEVINE, LLC



                                     By:__/s/Tedd S. Levine_________
                                        Tedd S. Levine, Esq.
                                        31 Dock Rd., Suite 162
                                        Remsenburg, NY 11960
                                        Tel: (516) 770-3131
                                        email: lawofficesofteddslevine@ gmail.com

                                        Attorneys for Defendant
                                        Votum Enterprises, LLC




                                       26
